Citation Nr: 0628608	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-34 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation of 70 percent for post-
traumatic stress disorder prior to February 12, 1998.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for post-
traumatic stress disorder and assigned a 10 percent 
evaluation, effective September 27, 1991.  The veteran 
appealed the evaluation assigned.

In November 1994, the Board denied an evaluation in excess of 
10 percent for post-traumatic stress disorder.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In October 1996, the Secretary 
of VA and the veteran filed a joint motion to vacate the 
Board decision and remand it to obtain outstanding VA 
treatment records.  The Court granted the motion that same 
month, and the case was returned to the Board.  It remanded 
the claim for compliance with the joint motion for remand.

While the case was at the RO, the veteran was awarded 
increased evaluations for the service-connected disability.  
At this time, the veteran is in receipt of a 30 percent 
evaluation as of September 27, 1991, and a 70 percent 
evaluation as of February 12, 1998.  The veteran asserts he 
warrants a 70 percent evaluation as of September 27, 1991, 
the date service connection for post-traumatic stress 
disorder was awarded.


FINDINGS OF FACT

1.  Prior to June 29, 1995, post-traumatic stress disorder 
was manifested by no more than moderate or definite 
symptomatology.

2.  As of June 29, 1995, post-traumatic stress disorder was 
manifested by considerable industrial impairment and 
considerable ability to establish and maintain effective or 
favorable relationships.

3.  As of December 1, 1997, post-traumatic stress disorder 
was manifested by problems at work with his judgment, mood, 
and suicidal thoughts, the inability to establish successful 
relationships outside of his family, and serious social and 
industrial impairments.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation as of June 29, 1995, 
and a 70 percent evaluation as of December 1, 1997, for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996), 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA advised the veteran of the essential elements of the VCAA 
in a December 2003 letter, which was issued after initial 
consideration of the claim (which timing will be addressed 
below).  VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for an increased evaluation, but that 
he must provide enough information so that VA could request 
any relevant records.  It told him that it was responsible 
for obtaining any evidence held by a government agency.  The 
veteran was informed of the types of evidence needed in a 
claim for increase.  VA also asked the veteran to inform it 
if there was any other evidence or information the veteran 
thought would support his claim.  It noted that the veteran 
was responsible for making sure that all records not in the 
possession of a federal department or agency were received by 
VA.  Thus, the December 2003 letter therefore provided the 
notice of all four elements that were discussed above.

It must be noted that the veteran is aware of the evidence 
necessary to substantiate the claim for an increased 
evaluation for post-traumatic stress disorder prior to 
February 1998.  Specifically, he has made arguments that his 
disability met the criteria for a 70 percent evaluation as 
early as September 1991.  That is exactly the type of 
evidence necessary to substantiate the claim for increase.  

As noted above, the December 2003 VCAA letter was issued 
after the initial determination of the claim on appeal; 
however, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  First, the claim for an 
increased rating was filed prior to the passage of the VCAA, 
and therefore it was impossible for a letter to be sent to 
the veteran prior to initial consideration of the claim.  
Second, following the issuance of the letter, the veteran had 
an opportunity to supplement the record and participate in 
the adjudicatory process after the notice was given.  The 
claim was subsequently readjudicated by the RO in January 
2005, when it issued a supplemental statement of the case.  
For these reasons, the veteran has not been prejudiced by the 
timing of a fully-compliant VCAA letter.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
veteran; however, the veteran has not been prejudiced by 
such, as the issue before the Board is not one of service 
connection, but rather an increased rating.  

VA has obtained VA medical records and the veteran has 
submitted private medical records.  VA has also provided the 
veteran with examinations in connection with the claim for 
increase.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

II.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service-connected post-traumatic stress disorder has been 
evaluated as follows:

30 percent 		from 9/27/1991
70 percent 		from 2/12/1998

The veteran has been granted temporary total evaluations in 
1998 and 1999 on three, separate occasions under the 
provisions of 38 C.F.R. § 4.29.  The 100 percent evaluations 
assigned during those time periods will not be addressed, as 
that is the maximum evaluation available.  The veteran wants 
the 70 percent evaluation to go back to the date service 
connection for post-traumatic stress disorder was awarded in 
September 1991.  

The criteria for evaluating mental disorders were amended in 
November 1996, which is during the appeal period.  In 
VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

Prior to November 1996, the rating criteria for 
psychoneurotic disorders were as follows, in part:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels so as 
to produce definite industrial impairment 
- 30 percent disabling.

38 C.F.R. § 4.132 (1996).

As of November 1996, the rating criteria for mental disorders 
are as follows, in part:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

38 C.F.R. § 4.130 (2005).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 50 percent 
evaluation as of June 29, 1995, and a grant of a 70 percent 
evaluation as of December 1, 1997, but that the preponderance 
of the evidence is against a finding that the service-
connected disability would warrant an evaluation in excess of 
30 percent prior to June 29, 1995, or an evaluation in excess 
of 50 percent between June 29, 1995, and December 1, 1997.  
The Board will address the veteran's disability based upon 
the two different evaluations assigned for simplicity.

1.  Evaluation in excess of 30 percent prior to June 29, 1995

As stated above, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 30 percent 
for post-traumatic stress disorder prior to June 1995.  Only 
the former criteria apply to this time period because the 
amended criteria did not become effective until November 
1996, and the amended criteria may not be applied 
retroactively.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005).

Between the time that service connection was awarded in 1991 
and June 1995, the evidence shows that the veteran's post-
traumatic stress disorder was no more than moderately 
disabling and that the veteran's symptoms did not meet the 
criteria for a 50 percent evaluation.  Specifically, the 
evidence during that time period does not establish that the 
veteran's ability to establish effective and favorable 
relationships with people was considerably impaired.  At the 
February 1992 VA examination, the veteran reported he was 
married and that his marriage had worked out "fine," 
although he noted they had had a couple of periods of 
separation.  Nevertheless, he had been married for at least 
20 years.  He was working and earning $1200/month and planned 
on staying in that job indefinitely.  The veteran was driven 
to work.  Such is not indicative of considerable industrial 
impairment.  The veteran reported attending church and 
enjoying fishing and riding his bicycle.  He was in group 
therapy at the Vet Center at that time and described it as 
being "somewhat helpful."  The veteran was cooperative, and 
related his history in a clear, steady voice.  He was 
moderately agitated.  His thought processes were logical and 
goal directed, and his affect was appropriate to express 
thought content.  His anger problems caused problems in his 
marriage and work, but he was able to maintain both his job 
and his marriage.  The examiner stated the veteran had mild 
to moderate occupational and social impairment due to post-
traumatic stress disorder.

In VA treatment records dated from 1992 to June 1995, it 
showed the veteran had anger control problems, but that he 
was able to control his anger.  He was upset in 1992 because 
two of his four children were arrested and he felt that his 
children were not goal directed.  He clearly cared about them 
and their welfare.  The veteran sought treatment regularly 
and discussed his feelings openly.  He noted he had been 
married to his wife for 22 years, which is additional 
evidence against the veteran's relationships being 
considerably impaired.  The veteran was working, and he 
reported no loss of time from work due to his post-traumatic 
stress disorder symptoms.  

A June 1995 VA outpatient treatment report shows that the 
veteran reported having suicidal ideation and homicidal 
ideations and wanting to kill his sons because they were 
delinquent and problematic.  He stated he had no intention on 
following through with such thoughts.  He complained of 
difficulty sleeping.  The examiner noted there were no prior 
suicide attempts or violent behavior towards others.  The 
veteran was oriented times three, memory was grossly intact, 
he was mildly depressed, insight and judgment were good, and 
his associations were tight and goal directed.  The veteran 
denied delusions or ideas of reference.  This is evidence 
against a finding that the veteran's post-traumatic stress 
disorder caused considerable impairment in his relationships 
and work.  

This determination is supported by the assignment of GAF 
scores of 70 and 75.  Although the GAF score does not fit 
neatly into the rating criteria, it is evidence, which the 
Court has noted the importance of in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF score is defined as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of 70 (which falls within the range of 61-70) is 
defined as "Some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  A GAF 
score of 75 (which falls within the range of 71-80) is 
defined as "If symptoms are present, they are transient and 
expectable reaction to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Id.  Transient and mild symptoms are indicative of no more 
than a 30 percent evaluation under the former criteria.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against a finding 
that an evaluation in excess of 30 percent for post-traumatic 
stress disorder prior to June 29, 1995, is warranted.  The 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

2.  Evaluation in excess of 30 percent from June 29, 1995, to 
November 30, 1997

As stated above, the Board finds that the evidence supports 
the grant of a 50 percent evaluation as of June 29, 1995.  On 
that date, the veteran was examined by a private 
psychiatrist, Dr. Sean Killoran, which clinical findings 
indicated that the veteran had increased symptomatology in 
his service-connected disability.  For example, the veteran 
reported being paranoid and wondering whether he was being 
followed.  He was now carrying a loaded weapon, which had not 
been reported previously.  His recent memory was described as 
"poor," and he had "no" insight and poor judgment, where 
as in the June 1995 VA treatment record (earlier that month), 
his memory was intact, and his insight and judgment were 
"good."  Dr. Killoran noted the symptoms that the veteran 
has consistently reported-difficulty sleeping, difficulty 
controlling his anger, having homicidal thoughts about his 
two sons, and difficulty communicating with his family.  The 
veteran's speech had consistently been reported as being 
relevant, but was now reported as being tangential and 
rambling.  Dr. Killoran concluded that, "It is apparent that 
at this point his degree of disability is at least 50% in 
terms of the VA criteria for a service[-]connected disability 
for [post-traumatic stress disorder]."  (Emphasis added.)

The Board finds that the date the veteran was examined, here 
June 29, 1995, establishes a date that the veteran's service-
connected post-traumatic stress disorder met the criteria for 
the next higher level of disability.  The veteran was still 
working and making $1200/month, and it appeared that his 
relationships with his wife and children had become more 
strained.  The examiner noted that the veteran's stressors 
were problems related to employment, support group, and 
family stress.  Such evidence is indicative of considerable 
industrial impairment.  Additionally, the examiner made a 
specific finding that the veteran's degree of disability "at 
this time" met the criteria for a 50 percent evaluation.  
There is no competent evidence that weighs against this 
finding.

The Board finds, however, that the preponderance of the 
evidence from June 1995 to November 30, 1997, is against a 
finding that the veteran's post-traumatic stress disorder met 
the criteria for the 70 percent evaluation under either the 
former or the amended criteria.  The evidence shows that the 
veteran remained married to his wife of over 20 years.  He 
continued to work in his same job, although during a group 
discussion, he expressed wanting to change to a different 
position that was less stressful.  This shows insight on the 
part of the veteran in that he was aware that his current job 
was not working for him and was affecting his post-traumatic 
stress disorder symptoms.  

A September 1996 letter from two VA psychologists to the 
veteran's employer shows that they were recommending that the 
veteran be placed in a less-stressful job.  They noted that 
the veteran had an "excellent work record (e.g. no tardiness 
or sick days)."  This is evidence against a finding that the 
veteran's post-traumatic stress disorder caused severe 
industrial impairment and shows the veteran's strong 
commitment to work and his ability to hold the same job for a 
sustained period of time.  A May 1997 VA treatment record 
shows that the veteran continued to work.  The evidence does 
not show that the veteran's speech was illogical or 
irrelevant and, in fact, shows the complete opposite.  As 
stated above, the veteran had the insight to want to seek a 
less stressful position in his job because of the negative 
impact his current position caused on his post-traumatic 
stress disorder symptoms.  Such is evidence of logical and 
relevant thinking.  The veteran followed through on such 
idea, as evidenced by the letter from the two psychologists.  
The veteran's appearance has never been described as being 
neglectful.  He is able to function in that he can go to work 
on time and not call in sick.  This is evidence against a 
finding that the veteran's post-traumatic stress disorder was 
more than 50 percent disabling between June 1995 and November 
1997.  

Accordingly, for the reasons stated above, the Board finds 
that the evidence supports the award of a 50 percent 
evaluation for post-traumatic stress disorder as of June 29, 
1995, but that the preponderance of the evidence is against a 
finding that an evaluation in excess of 50 percent as of June 
29, 1995, is warranted.  To this extent, the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.

3.  Evaluation in excess of 30 percent from as of December 1, 
1997

As stated above, the Board finds that the evidence supports 
the grant of a 70 percent evaluation as of December 1, 1997, 
for post-traumatic stress disorder.  On that date, the 
veteran was examined by a VA psychiatrist.  He noted the 
veteran had had multiple marital problems due to anger, 
irritability, screaming at night, nightmares, and flashbacks.  
He stated the veteran's speech was normal in form and rate.  
Affect was angry and irritable.  The veteran denied auditory 
and visual hallucinations or problems with his thoughts.  
There was no evidence of a thought disorder or delusions.  
The veteran reported constant suicidal ideation, but without 
any intent or plan.  There were no obsessive ritualistic 
thoughts or behaviors.  He was alert and oriented times 
three.  The examiner concluded that the veteran's psychiatric 
symptoms were leading to deficiencies in many areas of his 
life, including work and family relationships.  He stated the 
veteran had problems at work with his judgment, mood, and 
suicidal thoughts.  He added the veteran had an inability to 
establish successful relationships outside of his family.  
All of these symptoms had lead to serious impairments.  

In a January 1998 addendum, the examiner was asked to state 
which of the criteria of the amended criteria that the 
veteran most closely resembled.  The examiner indicated the 
veteran's overall level of symptomatology and disability most 
closely resembled that which are contemplated in the 
70 percent evaluation.  Thus, the Board finds that the 
December 1, 1997, VA examination report establishes a date 
that the veteran met the criteria for the next higher 
evaluation, and a 70 percent evaluation is granted as of that 
date.  

The veteran has been seeking an earlier effective date for 
the award of a 70 percent evaluation for post-traumatic 
stress disorder.  Thus, to the extent that the Board has 
awarded a 70 percent evaluation as of December 1, 1997, that 
is a full grant, but only as of that date.  It has been 
explained above why the preponderance of the evidence is 
against a finding that the veteran met the criteria for a 
70 percent evaluation prior to December 1, 1997.  


ORDER

A 50 percent evaluation as of June 29, 1995, and a 70 percent 
evaluation as of December 1, 1997, for post-traumatic stress 
disorder are granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


